Title: To James Madison from Lewis Deblois, 28 June 1805
From: Deblois, Lewis
To: Madison, James


Dear Sir.
Alexandria 28th June 1805
I did not know of the Stur in Mr. Monroe’s Bank business untill last evening when I returned from the City, or I should certainly have made it my business to have seen you.
I have seen Mr. Swan this morning, who tels me he had wrote you for Some money, The Bank demand at present, I am told, is about 800 dollars, I have the two hundred & fifty dollars which you gave me last year, to discharge the call of the Bank, against Mr. Monroe, but as that was not Sufficient, & it was expected that Doctor Jones would come forward & pay the then demand of the Bank, I have kept your 250 dollars, the which is in Bank at your command & can be made a part of what you may intend to furnish for Mr. Monroe. I am very respectfully Your Most, Hble. Svt.
Lewis Deblois.
